DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-21 are examined herein.

Election/Restrictions
Claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/22/2022. In the same reply, Group I, claims 1-21, were elected without traverse.

Claim Objections
Claim 1 is objected to for failing to use proper formatting. MPEP 608.01(k) states: Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75  and MPEP 608.01(i)-(p).
In this case, in light of the pending Specification, at 0029, makes clear that the aqueous composition comprises: “(a) about 0.5 to about 20 wt% of one or more preservatives, (b) optionally about 0.01 to about 50 wt% of one or more acids, and (c) about 5 to about 25 wt% of an emulsifier”, as claimed.



However, when reading claim 1, because the oils and the aqueous composition are not separated, the claims could be understood to mean that the oils and the aqueous composition, comprises “(a) about 0.5 to about 20 wt% of one or more preservatives, (b) optionally about 0.01 to about 50 wt% of one or more acids, and (c) about 5 to about 25 wt% of an emulsifier”, as claimed.

Further, it is noted that although independent claim 1 is toward: “A process for preparing a transparent emulsion”, in light of the Disclosure, said emulsion is only for preparing clear beverages (0001, 0026, 0051, 0068) wherein transparent emulsion or beverage comprises a turbidity less than about 5 NTU (0024). 

Therefor it is suggested that claim 1 reflect the wording of the pending Specification, which is clearly presents: 
A process for preparing a transparent emulsion, comprising:
mixing about 5 to about 15 wt% of one or more oils  with an aqueous composition;
wherein the aqueous composition, comprises: 
(a) about 0.5 to about 20 wt% of one or more preservatives, 
(b) optionally about 0.01 to about 50 wt% of one or more acids, and 
(c) about 5 to about 25 wt% of an emulsifier;
wherein said transparent emulsion comprises a turbidity less than about 5 NTU.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bokkelen in view of Smith (2010/0166917) and Crooks (4,572,915).
Bokkelen: WO 2016/077705; published May 19, 2016.

Independent claim 1
Clear edible emulsions 
Bokkelen teaches methods of making clear edible emulsions (see Microemulsions section on pg. 8 and Table 8 which shows NTU of less than 2.0) in clear beverages (Title).

Aqueous phase
Bokkelen teaches the emulsion has an aqueous phase, including: water (starting at the last para of pg. 6).





Oil phase
Bokkelen teaches the emulsion has an oil phase, comprising: between 0.75 and 40 wt% of the essential oil (starting at the last para of pg. 6), wherein the essential oil comprises citrus oils (see the Citrus oil section on pg. 7), which encompasses the claim of 5 to about 15 wt% of one or more oils with an aqueous composition.

Mixing the aqueous and oil phases
Bokkelen teaches the emulsions is a mixture of both oil and water phases (see the Emulsions section, starting at the bottom of pg. 7).
Bokkelen teaches the emulsions are made by using a step of mixing (see the Microemulsions section on pg. 8).

Acids
Bokkelen teaches acids are added to the emulsion (see Preparation of clear beverage), and shows examples of citric acid (see Exs. 2, 4, 5, 7, and 10), used in amounts of 0.35 and 0.24 wt%, which encompasses optionally about 0.01 to about 50 wt% of one or more acids.

Emulsifier
Bokkelen teaches the use of emulsifiers, including polysorbate (see the Emulsifier section of pg. 7) used in amounts of 0.75 wt% parts to 1 part of the essential oil (see the 2nd full para. on pg. 15).

Since between 0.75 and 40 wt% of the essential oil (starting at the last para of pg. 6) is taught, this means that the amount of polysorbate includes from about 0.56 to 30 wt%, which encompasses about 5 to about 25 wt% of an emulsifier, as claimed.  
Bokkelen further shows an example wherein the polysorbate 80 is used at 1.5 wt% (Ex. 4). 

Preservatives
Bokkelen teaches preservatives are added to the emulsion (see Preparation of clear beverage), and shows examples of sodium citrate (Ex. 3, 5, 7 and 10).
Smith also teaches about beverage emulsions with flavorings and how the stability of the emulsion requires that the preservative is in the aqueous phase for the prevention of spoilage (0324) and increased shelf life (0337-0338).
Therefore, one of skill in the art of making beverage emulsions would be motivated to include the preservative in the aqueous phase of the emulsion, for the benefit of the prevention of spoilage, which increases shelf life and provides beverage stability.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making beverage emulsions comprising preservatives, as Bokkelen, to include the preservative in the aqueous phase, as claimed, because Smith teaches that by including the preservative in the aqueous phase of the beverage emulsion, it provides a benefit in the prevention of spoilage, which increases shelf life and beverage stability.

As for the amount, the modified teaching does not discuss the use of about 0.5 to about 20 wt% of one or more preservatives in the aqueous phase.

Crooks also teaches methods of making beverage (1, 54+) emulsions (3, 45+) with preservatives, including: sodium benzoate (3, 45+, ref. clm. 22), and shows an example of over 0.5 wt% of the preservative in the aqueous phase (Ex. 5), however, does not limit the amount of the preservative (ref. clm. 22 and throughout).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making beverage emulsions with preservatives in an aqueous phase, as the modified teaching above, to include from about 0.5 to 20 wt% 
of the preservative, as claimed, because Crooks illustrates that the art finds any amount to be suitable, including encompassing amounts for similar intended uses, including making beverage emulsions with preservatives in an aqueous phase which imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success (see MPEP 2144.07).

Dependent claims
As for claims 2-3, as discussed above, Bokkelen further shows an example wherein the polysorbate 80 is used at 1.5 wt% (Ex. 4), which encompasses: 
polysorbate, as in claim 2; and 
polysorbate 80, as in claim 3. 

As for claim 4, Bokkelen teaches the use of sodium citrate (Ex. 3, 5, 7 and 10); and the modified teaching, Crooks, provides the use of sodium benzoate (3, 45+, ref. clm. 22), as discussed above.

As for claims 5-6, Bokkelen teaches the use of citric acid (see Exs. 2, 4, 5, 7, and 10), as claimed.

As for claim 7, Bokkelen teaches the use of oils known for use to impart flavour comprises one or more flavor oils (see 1st para. of the Background).  

As for claim 8, Bokkelen teaches the one or more flavor oils includes lemon oil or a combination of lemon oil and orange oil (see 1st para. on pg. 3).  

As for claims 9-10, Bokkelen does not limit wherein the pH of the emulsion, therefore (see the embodiment of ref. clms. 1 and 6), which broadly encompasses any pH and makes obvious wherein the emulsion has a pH:
from about 6.5 to about 8.5, as in claim 9; and
about 1 to about 3, as in claim 10.  
Further, it would be reasonable to expect that similar compositions made by similar methods have similar properties, including:
wherein the emulsion has a pH from about 6.5 to about 8.5, as in claim 9; and
wherein the emulsion has a pH from about 1 to about 3, as in claim 10.  

As for claim 11, the modified teaching, in Crooks, provides that an aqueous phase comprises water and a preservative (2, 3+), which provides a reasonable expectation that the aqueous composition is prepared by adding the one or more preservatives to a solution comprising water because for the aqueous solution to exist, the preservatives had to have been added to the water.

As for claim 12, the modified teaching, in Crooks, provides the aqueous composition is heated to a temperature of at least 60 °C (2, 8+), which encompasses the claim of heating to a temperature of about 60 °C.

As for claim 13, the modified teaching, in Crooks, provides the combining (i.e. mixing) of both phases occurs at a temperature of from at least 60 °C (2, 8+), which encompasses the claim of from about 60 to 90 °C.  

As for claim 14, Bokkelen teaches that the mixing is conducted with a high-sheer mixer (2nd para. from the bottom of pg. 14), which encompasses a high-speed disperser.  






As for claim 15, the modified teaching, in Crooks, provides the combining (i.e. mixing) of both phases occurs at a temperature of from at least 60 °C, then the mixture is cooled (2, 8+) to 35 °C or lower (3, 60+), which encompasses that the mixing is conducted at a temperature of from about 60 to 90 °C, then the mixture is cooled  to a temperature of about 0 to 25 °C.  

As for claims 16 and 18, the modified teaching, in Crooks, provides mixing temperature, as discussed above.  
Bokkelen does not limit wherein the mixing temperature, therefore (see the embodiment of ref. clm. 6), which broadly encompasses any mixing temperature and makes obvious that the mixing temperature includes the use of:
room temperature, as in claim 16; and   
about 0 °C to about 25 °C, as in claim 18.  

As for claim 17, Bokkelen teaches the mixing is conducted with a high pressure homogenizer (starting at last par. On pg. 14).  

As for claim 19, Bokkelen teaches the mixing is conducted with ultrasonication, which makes obvious the use of a sonicator, or at least the desired effect of sonification.  
Further, apparatus limitations, unless they affect the process in a manipulative sense, may have little weight in process claims, therefore the teaching of sonification reads on the claim of a sonicator.

As for claim 20, Bokkelen illustrates that the turbidity (cloudiness) of the emulsion is measured for 3 months, with passing turbidity for all samples (starting at the 2nd full para. on pg. 18, then see Table 8) which encompasses that the transparent emulsion is stable for turbidity for up to 3 months.  

As for claim 21, Bokkelen teaches the transparent emulsion is stable for turbidity for up to 3 months, which makes obvious a time period of more than 3 months, as claimed, because a prima facie case of obviousness exists where the claimed range or amounts do not overlap with the prior art but are merely close (see MPEP 2144.05).
Furthermore, the existence of differences between the prior art and an invention does not establish the invention's nonobviousness, because in this case the gap between the prior art and the claimed amount of stability is not so great that it renders the claim nonobvious to one reasonably skilled in the art because secondary considerations herein include whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. See 35 U.S.C. 103(a) (see MPEP 2141. II).
Herein, that the teaching of testing for a time period up to 3 months encompasses a variety of days from 90 to 92 days, depending which 3 months are used for the testing, therefore one 3 month time period encompasses more than 3 months of another time period, and it would have been obvious to one of ordinary skill in the art to bridge the gap herein by merely conducting the test made at 3 months. 


Further, no change in turbidity is noted as time extends, therefore, it would be reasonable to expect similar results are predictable when the testing is performed at 1 second after one 3 month time period. 
Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making edible clear emulsions that have stable turbidity for up to 3 months, as the modified teaching above, to include the transparent emulsion is stable for turbidity for more than 3 months, as claimed, because:
a prima facie case of obviousness exists where the claimed range or amounts do not overlap with the prior art but are merely close (see MPEP 2144.05);
secondary considerations include that one of ordinary skill in the art would find it reasonable to bridge the gap herein by merely conducting the test made at 3 months, to 1 second after the 3 month time period, wherein similar  results are predictable  (see MPEP 2141. II); and
no change in turbidity is noted as time extends, therefore, it would be reasonable to expect similar results are predictable when the testing is performed at 1 second after one 3 month time period.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: McPherson (2006/0029705).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793